Tom Glaze, Justice, concurring. Petitioner files a petition for writ of prohibition a week before trial and alleges the Newton County Circuit Court has violated his speedy trial rights. He files what might charitably be called a “partial transcript” which is certified by the Newton County Circuit Clerk. The partial transcript contains duplicate copies of the petitioner’s petition and motion to dismiss which he filed both in this court and the court below. Except for a copy of the information filed in this cause, the few other instruments contained in the circuit clerk’s transcript pertain to matters that are wholly irrelevant to his petition for writ of prohibition. In sum, the petitioner offers no transcript of any of the court proceedings held below and includes no docket sheet which reflects the events that have occurred in this case. There simply is nothing before this court that would allow it to do anything but deny the petitioner’s request for a writ.